                                                                       CLERK'
                                                                            S oqFlcu u.s.nI:'
                                                                                            I:eour
                                                                                AT DANVILLE,VA
                                                                                     FILED
                      IN TH E UN ITED STA TES DISTRIC T CO UR T
                     FO R TH E W E STER N DISTW C T O F V IR G IN IA            FEB 20
                                                                                     p 2218
                                                                                         -

                                 ROANOKE DIVISION                          JULI      U       ,c
                                                                          3Y:
                                                                                 D- t
                                                                                    J        L
 ORLANDO M AUW CE JOHNSON,                     CivilAction No.7:19-cv-00046
     Plaintiff,
                                               M EM O M N D UM O PIN IO N

                                               By: Jacltson L .K iser
 STAUNTON PUBLIC DEFENDERS                     SeniorU nited States D istrictJudge
 O FFICE ,
        Defendantts),

       Plaintiff,proceedingpro K,filedacivilrightscomplaint,ptlrsuantto42U.S.
                                 .                                          C.51983.
By Orderentered January24,2019,thecourtdirectedplaintiffto subm itwithin 20 daysfrom the

dateoftheOrderan inm ate accountfonn,and :certified copy ofplaintiffstrtzstfund account

statementforthemonthofJuly,2018obtainedfrom theappropdatepljson officialofeachprison
atwhish plaintiffwasconsned duringthatmonth.Plaintiffwasadvised thatafailureto com ply

wouldresultin dismissalofthisactionwithoutprejudice.
       M orethan 20 dayshaveelapsed,andplaintiffhasfailedto comply with thedescribed

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactivedocketofthecourt. Plaintiffm ay refiletheclaim sin aseparateactiop once

plaintiffisprepared to complyw ith thenoted conditions.
                             ,




       TheClerk isdirected to send acopy ofthisM em orandum Opinion and accompanying

Orderto plaintiff.

       ENTER:Thi V .- dayofFebruary,2019.                                  R

                                                                  1

                                                 SeniorUnited StatesDistdctJudge
